NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-4822-15T1


CARLOS MOORE,

        Appellant,

v.

NEW JERSEY STATE
PAROLE BOARD,

     Respondent.
_______________________

              Submitted June 8, 2017 – Decided July 11, 2017

              Before Judges Lihotz and Whipple.

              On appeal from New Jersey State Parole Board.

              Carlos Moore, appellant pro se.

              Christopher S. Porrino, Attorney General,
              attorney for respondent (Lisa A. Puglisi,
              Assistant Attorney General, of counsel;
              Gregory R. Bueno, Deputy Attorney General, on
              the brief).

PER CURIAM

        Carlos Moore, an inmate incarcerated at Bayside State Prison,

appeals from the New Jersey State Parole Board's (Board) January
27, 2016 final agency decision revoking parole and establishing a

twelve-month future eligibility term (FET).    We affirm.

     Moore was serving an aggregate custodial term of twelve years

for carjacking, robbery, possession of a firearm, possession of a

prohibited weapon, resisting arrest, unlawful possession of a

weapon, possession of hollow-nosed bullets, possession of a weapon

by a convicted felon, burglary, and aggravated assault.     Moore's

sentence provided for eighty-five percent parole ineligibility

pursuant to the No Early Release Act, N.J.S.A. 2C:43-7.2, and a

five-year period of mandatory parole supervision.    Moore was also

serving an additional five-year term, with a two-year, six-month

mandatory minimum term for aggravated assault.   Moore was released

from custody on September 25, 2013, and began parole supervision.

     The Board mandated Moore comply with various conditions while

on parole, including refraining from visiting establishments whose

primary business is selling alcohol and prohibiting his contact

with known members of the Bloods gang.     On April 14, 2014, Moore

and his girlfriend, L.A., were involved in a domestic dispute,

resulting in the imposition of the additional special condition

Moore refrain from any contact with L.A.

     Two incidents resulted in parole violations.     On April 15,

2014, a parole officer found a Bloods gang member in Moore's home

during a home visit.    On January 27, 2015, officers from the

                                2                           A-4822-15T1
Atlantic City Police Department arrested Moore at Caesars Atlantic

City Hotel and Casino (Caesars) where L.A. told the officers she

and Moore had an argument and he punched her in the chin.                  The

next day, a parole warrant issued.

     On February 2, 2015, the Board served Moore with a notice of

probable cause hearing, listing his violations: failure to refrain

from contact with L.A., failure to refrain from contact with known

Bloods gang members, and failure to refrain from establishments

in which sale of alcohol is the primary purpose.               The probable

cause hearing was held on May 6, 2015, where Moore proceeded prose.

Moore admitting he assaulted L.A. at Caesars while there was a "no

contact" condition in place.      The hearing officer sustained the

violation of no contact and refraining from establishments selling

alcohol.   As to the violation of refraining from contact with

Bloods members, the hearing officer inferred Moore had knowledge

of his visitor's membership in the Bloods and sustained that

violation as well.

     A   two-member   Board   panel       adopted   the   hearing   officer's

recommendation on June 10, 2015.          On June 23, 2015, Moore's parole

revocation hearing took place.             The violation for failing to

refrain from contact with Bloods members was withdrawn.               As for

the two remaining violations, Moore admitted he failed to refrain

from contacting L.A. and he was at a bar in Caesars, though he

                                      3                               A-4822-15T1
stated he was only "walking through" the bar.                      Based upon evidence

in the record, the hearing officer found by clear and convincing

evidence Moore committed the violations charged and recommended

the Board revoke Moore's mandatory supervision.

     On    July    1,   2015,    after       reviewing      the     hearing   officer's

summary, a two-member Board Panel found Moore violated the special

conditions    of    his      mandatory       supervision      and     revoked      Moore's

parole,    imposing     a    twelve-month         FET.      Moore    administratively

appealed and a full Board Panel affirmed the Panel's decision on

January 27, 2016.

     Moore argues on appeal the Board did not follow proper

procedures and violated his due process rights.                        He also argues

the Board's findings were not supported by clear and convincing

evidence.    We disagree.

     Our review of final decisions of administrative agencies is

limited.      Decisions         of     the       Board,     like     those    of     other

administrative      agencies,        are      not    reversed       unless    they      are

"arbitrary, capricious or unreasonable or [are] not supported by

substantial credible evidence in the record as a whole."                              Henry

v. Rahway State Prison, 81 N.J. 571, 579-80 (1980) (citing Campbell

v. Dep't of Civil Serv., 39 N.J. 556, 562 (1963)).

     Revocations        of    parole     must       be    supported    by     clear     and

convincing    evidence.         N.J.A.C.         10A:71-7.12(c)(1).           Clear     and

                                             4                                     A-4822-15T1
convincing evidence is "evidence upon which the trier of fact can

rest   'a     firm   belief    or   conviction   as   to   the   truth   of    the

allegations sought to be established.'"               In re Registrant R.F.,

317    N.J.    Super.   379,    384   (App.   Div.    1998)   (quoting    In    re

Purrazzella, 134 N.J. 228, 240 (1993)).                Evidence must be "so

clear, direct and weighty and convincing as to enable [factfinder]

to come to a clear conviction, without hesitancy, of the truth of

the precise facts in issue."          In re Seaman, 133 N.J. 67, 74 (1993)

(quoting In re Boardwalk Regency Casino License Application, 180

N.J. Super. 324, 339 (App. Div. 1981), modified, 90 N.J. 361

(1982)).

       Our review of the record finds support for the Board's

determination Moore's violations were established by clear and

convincing evidence.           As a condition of parole, Moore was to

refrain from frequenting any establishment whose primary purpose

was to sell alcohol.           Moore admitted to being in a casino bar,

however, he argues he was simply "walking through" and a casino's

primary purpose is entertainment, not selling alcohol.                   We find

this argument to be without merit.            Moore acknowledged he was in

the casino bar around the time of the altercation with L.A.

       As for the condition requiring Moore have no contact with

L.A., the record clearly establishes Moore continued to have

contact with L.A., as Moore admitted being with her on three

                                        5                                A-4822-15T1
separate occasions, including the trip to Atlantic City where he

assaulted her.    By his own admission, Moore knew he was to refrain

from contacting L.A., yet continued to see her.

      Moore argues the Board failed to consider the progress he has

made since being released from prison.                Moore's progress reports

were included as evidence when the hearing officer and the Board

made its decision regarding the revocation of Moore's parole.

Moore's   progress   during      his       release     does     not    change    the

disposition; he clearly violated the special conditions of his

parole, which he himself admits.

      Moore argues the Board did not follow the proper procedures.

Moore   first   argues    the   imposition       of    the    special     condition

regarding L.A. was done without due process, as Moore was never

charged in the domestic dispute that led to the imposition of the

special condition.       The special condition was imposed to prevent

any   further   criminal    behavior       and   Moore       never    appealed   the

imposition of this special condition as imposed.                     We do not find

the special condition ordering him to refrain from contact with

L.A. violated Moore's due process rights.

      As to Moore's general assertion he was denied procedural due

process we note, an inmate's due process rights in a final parole

revocation hearing were established in Morrissey v. Brewer, 408



                                       6                                    A-4822-15T1
U.S. 471, 92 S. Ct. 2593, 33 L. Ed. 2d 484 (1972).    Those rights

include:

           (a) written notice of the claimed violations
           of parole; (b) disclosure to the parolee of
           evidence against him; (c) opportunity to be
           heard in person and present witnesses and
           documentary evidence; (d) the right to
           confront and cross-examine adverse witnesses
           (unless the hearing officer specifically finds
           good cause for not allowing confrontation);
           (e) a "neutral and detached" hearing body such
           as a traditional parole board, members of
           which need not be judicial officers or
           lawyers; and (f) a written statement by the
           factfinders as to the evidence relied on and
           reasons for revoking parole.

           [Id. at 499.]

     The Morrissey requirements were met in this case.      The first

and second requirements were satisfied when Moore was served with

the notice of probable cause hearing, which stated the alleged

violation.   Moore was present at the hearing and testified on his

own behalf, satisfying the third requirement.   Moore was given the

opportunity to confront the adverse witness who testified against

him, satisfying the fourth requirement.     The revocation hearing

was conducted by a designated representative of the Board and is

neutral and detached; satisfying the fifth requirement.            The

hearing officer issued a written opinion identifying the evidence

relied upon and the reasons why Moore's parole was revoked,

satisfying the final Morrissey requirement.     The Board followed


                                 7                            A-4822-15T1
proper procedure revoking Moore's parole; thus, the decision was

not arbitrary or capricious.

     Lastly, Moore argues the Board did not conduct the parole

board hearing in a timely fashion. N.J.A.C. 10A:71-4.2(a) provides

the Board must decide appeals within ninety days of receiving

them.   Here, the Board received Moore's appeal on October 14,

2015, and issued a final determination on January 27, 2016.     The

Board did not comply with the ninety day requirement of N.J.A.C.

10A:71-4.2(a), however Moore suffered no prejudice by the fifteen-

day delay in the final decision.

     Affirmed.




                                8                          A-4822-15T1